Citation Nr: 0929880	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-22 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) 
in Oklahoma City, Oklahoma


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment on July 29, 2004, at Comanche 
County Memorial Hospital.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to May 
1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 decision by the VAMC located in 
Oklahoma City, Oklahoma, that denied the claim for 
reimbursement for, or payment of, unauthorized medical 
expenses for treatment on July 29, 2004, at Comanche County 
Memorial Hospital.  

In July 2008, the Board remanded the case for a Board hearing 
at the RO (i.e., a Travel Board hearing).  Such hearing was 
scheduled for June 17, 2009, and the Veteran did not report.  
Subsequently, the Board received the Veteran's June 11, 2009 
request for rescheduling of this hearing.  In light of the 
entirely favorable disposition of the Veteran's appeal, the 
Board finds that the hearing request is moot, as is the 
Veteran's unresolved request for a representative to assist 
him with his appeal.


FINDINGS OF FACT

1.  The Veteran underwent emergency room treatment for a 
kidney stone on July 29, 2004, at Comanche County Memorial 
Hospital.  Prior authorization for such treatment was not 
given by VA.

2.  On July 29, 2004, the Veteran had no service-connected 
disabilities, and was not in receipt of a total rating based 
on individual unemployability due to service-connected 
disabilities.

3.  The condition was of such a nature and with such severe 
pain that a prudent layperson would have reasonably expected 
that delay in seeking immediate medical attention would have 
been hazardous to life or health.  

4.  The preponderance of the credible and probative evidence 
establishes that a VA or Federal medical facility was 
feasibly available for purposes of providing timely treatment 
for a kidney stone, but an attempt to wait for such treatment 
would not have been considered reasonable by a prudent 
layperson at the time that the Veteran received the treatment 
in question.

5.  At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment, and that the Veteran 
is financially liable to the provider of emergency treatment 
for that treatment.  

6.  The weight of the evidence shows that on the date in 
question, the Veteran had no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment rendered on July 29, 2004.


CONCLUSION OF LAW

The criteria for reimbursement for, or payment of, 
unauthorized medical expenses for emergency room treatment at 
Comanche County Memorial Hospital on July 29, 2004 have been 
met.  38 U.S.C.A. § 1725 (West 2002, and as amended Pub. L. 
110-387, Title IV, § 402(a), Oct. 10, 2008, 122 Stat. 4123); 
38 C.F.R. §§ 17.1000-1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the file reflects that the Veteran has no 
service-connected disabilities.  The Veteran has never been 
in receipt of a total rating based on individual 
unemployability due to service-connected disabilities.  
Service connection has not been in effect for kidney stones, 
nor have kidney stones been associated with or held to be 
aggravating any service-connected disabilities.

Private medical records from Comanche County Memorial 
Hospital reflect that on July 29, 2004 the Veteran was seen 
in the emergency room for complaints of abdominal pain and 
flank pain, which he described as very severe.  He was 
diagnosed with a kidney stone, which was located in the left 
ureter.  Pain medication was given and prescribed, and he was 
discharged to home the same day.  Hospital records list the 
Veteran's primary insurance as VA, and in the box for 
secondary insurance, the hospital wrote:  "V Basic 1500 
Plan."  The Veteran's business and home address are the 
same, and it appears that the Veteran was self-employed in a 
car repair business at the time of the treatment.

In its initial review of the Veteran's claim in September 
2004, the VAMC determined that treatment was provided after 
May 29, 2000, that the Veteran was treated for a non-service-
connected condition, that the treatment was emergent, as 
determined by a "prudent layperson," that the Veteran was 
enrolled in VA health care, that the Veteran had been treated 
in a VA facility in the past 24 months, and that he had no 
verifiable insurance.  The reviewing physician determined 
that VA treatment was available, and the claim was denied.  
He did not indicate that the treatment was "non-emergent."  
By a letter to the Veteran dated in September 2004, the VAMC 
informed him that his claim had been denied since VA 
facilities were feasibly available to provide the medical 
care.

In multiple statements, the Veteran and his wife have 
asserted that he was in "excruciating pain," on the date in 
question, due to the passing of a kidney stone.  They have 
both stated that at the time, they did not know the cause of 
the pain, but due to its severity, thought his condition was 
extremely serious and required emergency care.  The Veteran 
has stated that he was in so much pain that he could not have 
borne the pain for the length of time it would have taken to 
be driven for 92 miles to the Oklahoma City VAMC.  Due to the 
pain, he was unable to drive himself to the local hospital, 
and was driven by his wife.  The Veteran has contended that 
he meets all of the criteria for assistance under the law.  
By a letter dated in July 2009, the Veteran's wife stated 
that at the time of the treatment in question, the Veteran 
did not have health insurance.


Analysis

The Veteran essentially contends that he is entitled to 
reimbursement or payment for the private emergency treatment 
in question on the basis that the closest VAMC was not 
feasibly available as it was 92 miles from his home, he was 
in excruciating pain at the time, and he feared that his 
condition was life-threatening.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received.  See 38 U.S.C.A. § 
1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not 
a medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994).  The Veteran does not contend, and the evidence does 
not show that VA gave prior authorization for the non-VA 
medical care he received on July 29, 2004.  It is undisputed 
that the Veteran received unauthorized emergency room 
treatment for a kidney stone on July 29, 2004.

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The first statute 
applies to veterans either service connected for at least one 
disability at the time they sought treatment or who were 
participants in a vocational rehabilitation program.  The 
Veteran does not contend, and it is not shown, that he is 
service-connected for any disability or is a participant in a 
vocational rehabilitation program.  As such, payment or 
reimbursement under 38 U.S.C.A. § 1728 is not warranted.

The Board notes that the provisions of 38 U.S.C.A. §§ 1725 
and 1728 were changed via legislation which became effective 
October 10, 2008.  See Veterans' Mental Health and Other Care 
Improvement Act of 2008, Pub. L. No. 110-387, Title IV, 
§ 402(a), Oct. 10, 2008, 122 Stat. 4123.  Specifically, the 
change of interest is that the word "shall" in the first 
sentence, replaced the word "may."  This made the payment or 
reimbursement by VA of treatment non-discretionary, if the 
veteran satisfied the requirements for such payment.  That 
is, under the version of §§ 1725 and 1728 in effect prior to 
October 10, 2008, payment of such medical expenses was not 
mandatory even if all conditions for the payment were met.  
Under both versions, the conditions set out in the remainder 
of the statute must be met in order for VA to make payment or 
reimbursement.  While the provisions became effective when 
the law was signed on October 10, 2008, there was no specific 
effective date or applicability date indicated for the 
provision.  There is a general presumption against the 
retroactive effect of new statutes.  Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 
for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).  See 38 
C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

After reviewing the Veteran's case pursuant to the above 
criteria, and as discussed below, the Board finds that all of 
the criteria under 38 C.F.R. § 17.1002 have been met.  As 
noted, the veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.  Moreover, the 
condition for which the emergency treatment was furnished was 
not caused by an accident or work-related injury.

The evidence reflects that on July 29, 2004, emergency 
services were provided to the Veteran in a hospital emergency 
department, and that the condition was of such a nature and 
with such severe pain that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  
Although a VA or other Federal facility/provider was feasibly 
available, as shown by the opinions of at least two VA 
physicians (a VA physician and a VAMC Chief of Medical 
Administration Service), the Board finds that an attempt to 
use them beforehand would not have been considered reasonable 
by a prudent layperson, in light of the Veteran's severe 
abdominal pain and the 92-mile distance to the closest VA 
facility, the Oklahoma VAMC.  In this case, the care rendered 
was emergent, and there is no question of additional expenses 
incurred after the specific date in question.  

The evidence shows that at the time the emergency treatment 
was furnished, the Veteran was enrolled in the VA health care 
system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment, and that the Veteran 
is financially liable to the provider of emergency treatment 
for that treatment.  The weight of the evidence shows that on 
the date in question, the Veteran had no coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment rendered on July 29, 
2004.

Accordingly, reimbursement or payment for the unauthorized 
medical expenses for emergency treatment provided on July 29, 
2004 at Comanche County Memorial Hospital is warranted under 
the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002.

The benefit-of-the doubt rule has been considered in this 
case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.   

ORDER

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for emergency room treatment on July 29, 
2004 at Comanche County Memorial Hospital is granted.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


